Citation Nr: 0203572	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  92-03 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death to include as secondary to exposure to 
ionizing radiation.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946, from May 1946 to October 1947, from February 
1948 to February 1954, and from June 1955 to September 1965.  
He died in October 1990.  The appellant is the veteran's 
widow. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision dated in November 1990 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied service connection for 
the cause of the veteran's death.  

This matter was remanded to the RO in October 1993, April 
1997, and November 1998.  


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1990; the cause of the 
veteran's death as shown on the death certificate was 
endstage metastatic melanoma to the whole body.       

2.  At the time of the veteran's death, service connection 
was in effect for arterio-sclerotic heart disease, rated 30 
percent disabling; fracture of the left tibial plateau with 
residuals of angulation, thickening, and post traumatic 
arthritis of the left knee and secondary limitation of motion 
of the ankle, rated 10 percent disabling; post phlebitic 
syndrome of the left lower extremity with stasis dermatitis 
and edema, rated 10 percent disabling; simple fracture of the 
right fibula with no residuals, rated zero percent disabling; 
and history of hepatitis, rated zero percent disabling.  

3.  Service-connected disabilities, alone or in combination, 
did not aid or lend assistance to the production of death, 
did not accelerate death, and did not render the veteran 
materially less capable of resisting the effects of the 
primary cause of death.

4.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
service.     

5.  The veteran was exposed to radiation as part of his work 
in transporting radioactive material by plane during 
Operation PLUMBBOB.   

6.  The veteran's exposure to radiation in service was 0.1 
rem.

7.  In 1983, a radiogenic disease, melanoma, was diagnosed.  

8.  The competent and probative medical evidence of record 
indicates that malignant melanoma was not present in service 
and was first manifested nearly 26 years after the veteran's 
in-service exposure to ionizing radiation; the evidence does 
not establish a relationship between malignant melanoma and 
the veteran's period of service, to include his exposure to 
ionizing radiation.



CONCLUSIONS OF LAW

1.  Metastatic melanoma was not incurred in service, may not 
be presumed to have been incurred in service, and was not 
incurred due to ionizing radiation exposure in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107(a) (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311, 3.312 (2001).

2.  The veteran's death was not caused by a disability 
incurred in or aggravated by active service; nor did the 
veteran have a service-connected disability that contributed 
substantially or materially to his death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001). 

Where a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2001). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

Service connection - cause of death

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 1991).  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a service-connected disability was 
either the principal or a contributory cause of death.  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312 (2001).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.  

Service connection - disability attributable to exposure to 
ionizing radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there 
are certain types of cancer that are presumptively service-
connected when they occur in "radiation-exposed veterans."  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected, provided 
that certain conditions are met, pursuant to 38 C.F.R. 
§ 3.311.  Third, service connection may be granted under 
38 C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The provisions of 38 C.F.R. § 3.309 provide that if a 
veteran, while on active duty, active duty for training, or 
inactive duty training, participated in a radiation-risk 
activity, as defined by regulation, the following diseases 
shall be service connected, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied: Leukemia (other than chronic lymphocytic 
leukemia); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland and urinary tract; multiple 
myeloma; lymphomas (except Hodgkin's disease); primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); and 
cancers of the brain, bone, lung, and ovary.  38 C.F.R. 
§ 3.309(d) (as amended at 67 Fed. Reg. 3,612-3,616 (January 
25, 2002)).

"Radiation-risk activity" is defined as onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan, by U.S. forces during the period of time from August 
6, 1945, through July 1, 1946; or internment as a prisoner of 
war in Japan during World War II, and/or service on active 
duty in Japan immediately following such internment, 
resulting in the opportunity for exposure to ionizing 
radiation comparable to that of U.S. occupation forces in 
Hiroshima or Nagasaki, Japan from August 6, 1945, through 
July 1, 1946.  38 C.F.R. § 3.309 (d)(3)(ii). 

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  38 C.F.R. 
§ 3.311(a) calls for the development of a dose assessment 
where it is established that a radiogenic disease first 
became manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  38 C.F.R. § 3.311(a)(2) requires that dose data 
will be requested from the Department of Defense in all 
claims based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311.  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).

In addition, 38 C.F.R. § 3.311 (b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic by 38 C.F.R. § 3.311(b)(2), the claim will still 
be considered, or developed, under § 3.311 if the veteran 
cites or submits competent scientific or medical evidence 
that the claimed disease is radiogenic.  Id.  

The provisions of 38 C.F.R. § 3.311 (b)(1) require that 
claims involving exposure to ionizing radiation will be 
referred to the VA Undersecretary for Benefits if it is 
determined that: (1) a veteran was exposed to ionizing 
radiation; (2) the veteran subsequently developed a 
radiogenic disease; and (3) such disease became manifest 
within the period specified in 38 C.F.R. § 3.311(b)(5)(2 ).  
Id. 

Duty to assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Standard of Proof

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Factual Background

Service medical records reflect no complaints or diagnosis of 
melanoma.  The May 1965 separation examination report reveals 
that examination of the skin was normal.  

A November 1983 VA hospital record reflects a diagnosis of 
melanoma of the right scapular region.  A biopsy revealed 
level 4 melanoma.  The veteran was admitted for excision of 
the malignant melanoma with satellite lesions on the right 
upper back.    

In an August 1989 letter to the Defense Nuclear Agency, the 
RO indicated that the veteran reported that between June 8, 
1957 and July 4, 1957, he participated in nuclear testing 
(unidentified) in Indian Springs, Nevada.  The RO noted that 
the veteran reported that he was a flight engineer aboard a 
C-47D aircraft and that at the time of testing, the aircraft 
was located about twenty-five miles from ground zero.  The 
veteran reported that after the test, he was required to 
place a metal container containing radioactive materials from 
the testing aboard the aircraft.  The veteran secured the 
container on the deck and it was transferred to the Oakland 
International Airport.  The veteran reported that subsequent 
to removing the container, he slept in the area where the 
container had been secured.   

In an October 1989 letter, the Defense Nuclear Agency 
indicated that the Air Force historical documents showed that 
the veteran was assigned to the 33rd Field Maintenance 
Squadron, Otis Air Force Base, and was sent on temporary duty 
to Kirtland Air Force Base in New Mexico from June 18 to July 
3, 1957.  The purpose of the temporary duty was to airlift 
personnel.  The Defense Nuclear Agency indicated that it was 
possible that during the temporary duty period, the veteran 
may have ferried radioactive materials collected for one of 
the scientific projects conducted during Operation PLUMBBOB, 
an atmospheric nuclear test series conducted in 1957.  The 
Defense Nuclear Agency stated that they were unable to 
document this possibility.  The Defense Nuclear Agency 
indicated that a careful search of the dosimetry data 
revealed no record of radiation exposure for the veteran.  
The RO was advised to contact the Department of Air Force for 
information as to the ferrying of the radioactive samples.  

A May 1990 VA oncology treatment record reveals that the 
veteran had a history of level IV melanoma seven years ago 
and squamous cell cancer of the retromalar area.  The veteran 
now had a large hilar mass and a large left temporal parietal 
mass with surrounding edema.  VA hospital records dated from 
May 1990 to June 1990 reflect a diagnosis, in pertinent part, 
of metastatic carcinoma to the brain.  The veteran underwent 
a left parietal craniotomy with near total removal of the 
metastatic carcinoma.  Metastatic melanoma was diagnosed.  
The veteran underwent radiation treatment.  

VA hospital records dated from September 19, 1990 to October 
15, 1990 indicate that the veteran was admitted for worsening 
of mental status.  It was noted that the veteran had endstage 
metastatic melanoma, malignant, with metastases to the 
oropharynx, status post excision of the brain metastasis.  
Oncology recommended no further treatment; supportive 
measures were to be taken only.  The veteran's condition 
deteriorated and he died on October [redacted], 1990.  The VA 
treatment record indicates that the veteran's death was 
secondary to endstage metastatic melanoma to the whole body 
including the brain.  The appellant refused an autopsy.      

A death certificate indicates that the veteran's date of 
death was October [redacted], 1990.  The immediate cause of death was 
endstage metastatic melanoma to the whole body.  

In a March 1999 letter, the RO requested the Defense Threat 
Reduction Agency (formerly the Defense Nuclear Agency) to 
provide an estimate of the size of any radiation dose which 
the veteran may have been exposed to through his claimed 
participation in Operation PLUMBBOB and in activities 
surrounding the Operation, specifically the ferrying of 
radioactive materials by plane to Oakland.  

In an October 1999 letter, the Nuclear Test Personnel Review 
of the Defense Threat Reduction Agency indicated that they 
researched the veteran's case and determined that the veteran 
was not a confirmed participant of Operation PLUMBBOB.  The 
Nuclear Test Personnel Review indicated that in response to 
the Board remand conceding his participation in Operation 
PLUMBBOB, a radiation dose assessment has been completed for 
the veteran.  

The radiation dose assessment indicates that Operation 
PLUMBBOB was the sixth series of atmospheric nuclear weapons 
tests within the continental United States at the Nevada Test 
Site.  It consisted of 24 nuclear weapons tests and 5 non-
nuclear detonations conducted from May 28 to October 7, 1957.  
Air support personnel at most tests were stationed at Indian 
Springs Air Force Base approximately 30 miles southeast of 
the Nevada Test Site.  The veteran was an Airman First Class 
aircraft mechanic on temporary duty at Kirtland Air Force 
Base, New Mexico, in support of the 4900th Air Base Group, 
Air Force Special Weapons Center, which provided cloud sample 
courier service in support of Operation PLUMBBOB.  The 
veteran's temporary duty extended from June 15 to July 3, 
1957.  The primary assignment of the veteran's unit was to 
"airlift personnel" although available documentation 
indicates that his unit may also have performed courier 
missions to return radioactive samples to weapon laboratories 
for analysis.  The veteran recalled that he served aboard a 
C-47 courier aircraft.  The purpose of the flight was to 
transport radioactive samples from the test to the Oakland 
International Airport.  It was noted that no documentation 
was available indicating that the veteran performed this 
mission or that he was a participant at PLUMBBOB.  

The Nuclear Test Personnel Review indicated that per the VA's 
conceding his presence, the dose reconstruction reflects the 
information provided by the veteran.  The veteran was 
available for participation of two nuclear tests: WILSON 
conducted in June 18 and PRISCILLA conducted on June 24.  
According to the PLUMBBOB Operations Plan, a courier aircraft 
transported radioactive samples from only one of these two 
shots, WILSON, to Oakland International Airport.  No 
documentation was available indicating the veteran was issued 
any film badge in conjunction with PLUMBBOB.  In addition, 
film badges have not been located for the two crew members 
the veteran recalls being on the courier flight to Oakland.  
The veteran's statement that he wore a film badge which was 
"not read" indicates that he may have been wearing a self-
reading pocket dosimeter not a film badge.  

The Nuclear Test Personnel Review stated that the potential 
sources of exposure were from initial gamma and neutron 
radiation emitted directly from a nuclear detonation and 
residual radiation from nuclear cloud samples and from 
aircraft contamination.  Regarding the reconstructed dose for 
initial radiation, the veteran recalled that he was in the 
aircraft about 25 miles from ground zero when the shot was 
detonated.  Although his distance should have been much 
greater according to the Air Operations Plan, even at 25 
miles, the veteran was not exposed to any initial radiation 
from the test.  Regarding the residual radiation from the 
nuclear cloud samples and from the aircraft contamination, 
proceeding from the veteran's statements about his 
participation in the courier flight to Oakland, he likely 
received a radiation dose from the samples within the cask.  
Film badge readings for other documented flights carrying 
similar radioactive samples from the Nevada Test Site range 
from 0.000 to 0.030 rem.  Nevertheless, such doses are 
consistent with personnel having worked for about 1 minute 
during the flight in close proximity to a cask reading on the 
order of 1 roentgen per hour or less near the surface, then 
spending the remainder of the flight time in radiation fields 
of less than 0.01 R/hr.  Accordingly, for securing the cask 
and for the few hours of the veteran's flight, his external 
dose was less than 0.1 rem.  The veteran stated that his 
recorded dose was not read after his mission and that he may 
have received a dose from contamination of the floor of the 
aircraft.  It was theoretically possible that the minute 
amounts of surface contamination were on the metal container.  
However, courier packages were routinely checked for surface 
contamination prior to use and were decontaminated if 
necessary.  These routine surveys make it highly unlikely 
that the sample cask left any residual contamination on the 
floor of the aircraft where the veteran slept.  The only 
ionizing radiation coming from the cask was gamma radiation 
which could not make the floor of the aircraft radioactive.  
As a result, the veteran's likely dose from this potential 
source of exposure is zero.  Regarding the veteran's external 
dose summary, the veteran's neutron dose was zero.  His 
external gamma dose was 0.1 rem.  Because the beta radiation 
from the samples was totally absorbed by the lead cask, no 
beta radiation could have reached the skin of the veteran.  
As a result, the veteran's skin dose was the same as his 
external gamma dose of 0.1 rem.    

In a November 1999 letter, the RO requested the Director of 
Compensation and Pension Service to request an advisory 
medical opinion concerning the veteran's dose assessment from 
the Under Secretary for Health.  

In November 1999, the Director of Compensation and Pension 
Service referred the veteran's claim folder to the Under 
Secretary for Health.   

In a November 1999 opinion, the Chief Public Health and 
Environmental Hazards Officer indicated that the Defense 
Threat Reduction Agency estimated that the veteran was 
exposed to the following doses of ionizing radiation during 
military service: external neutron- zero; external gamma- 0.1 
rem (upper bound 0.1 rem); and skin dose - 0.1 rem.  The 
Chief Public Health and Environmental Hazards Officer stated 
that the Committee on Interagency Radiation Research and 
Policy Coordination (CIRRPC) Science Panel Report Number 6, 
1988, does not provide screening doses for skin cancer.  Skin 
cancer usually has been attributed to ionizing radiation at 
high doses, e.g., several hundred rads.  Excess numbers of 
basal cell cancers also have been reported in skin which 
received estimated doses of 9-12 rads in margins of 
irradiated areas (Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V) 325-327 (1990)).  An increased 
risk for basal cells but not squamous cell skin cancers have 
been seen in atomic bomb survivors (Ron et al., Skin Tumor 
Risk Among Atomic Bomb Survivors in Japan, 9 Cancer Causes 
and Control 395 (1998).   

The Chief Public Health and Environmental Hazards Officer 
stated that the risk of malignant melanoma from exposure to 
ionizing radiation was not clear.  Some clinical studies 
suggested that high radiation therapy may cause this form of 
skin cancer (Licata et al., Malignant Melanoma and Other 
Second Cutaneous Malignancies in Cutaneous T-Cell Lymphoma, 
Archives of Dermatology 432-435 (April 1995); Leff and 
Henkind, Rhabdomyosarcoma and Late Malignant Melanoma of the 
Orbit, 90 Ophthalmology 1258-1260 (1983).  However, national 
and international publications on radiation risk do not give 
explicit risk factors for radiation-induced malignant 
melanomas or state that association is equivocal.  These 
reports are based on large epidemiological studies:  National 
Committee on Radiation Protection and Measurements, Reports 
104 (1990) and 115 (1993); International Commission on 
Radiological Protection, Publications 59 (1992) and 60 
(1991); BEIR V (1990).  Among Japanese atomic bomb survivors, 
a large excess relative risk point estimate for malignant 
melanomas was found but it was statistically nonsignificant 
(Ron et al., page 393).  In light of the above, the Chief 
Public Health and Environmental Hazards Officer concluded 
that it was unlikely that the veteran's malignant melanoma 
can be attributed to exposure to ionizing radiation in 
service.  

In a December 1999 Advisory Opinion, the Director of 
Compensation and Pension Service concluded that there was no 
reasonable possibility that the malignant melanoma that 
caused the veteran's death was the result of such exposure.  
The Director noted that he based his opinion upon the opinion 
of the Under Secretary for Health and upon review of the 
evidence in its entirety.  The Director indicated that the 
Under Secretary advised that it was unlikely that the 
veteran's malignant melanoma resulted from his exposure to 
ionizing radiation in service.  The Director noted that the 
records reflect that the veteran was first exposed to 
ionizing radiation at age 31 and the disease was first 
diagnosed approximately 26 years after his last exposure.  
The Director noted that the Defense Threat Reduction Agency 
estimated that the veteran was exposed to an upper bound of 
0.1 rem gamma.  The dose to the skin was 0.1 rem.  The 
Director indicated that the Under Secretary for Health's 
staff noted that the risk of malignant melanoma developing as 
the result of radiation exposure was not clear.  Some 
clinical studies suggested that high radiation therapy doses 
may cause this disease. 

In a September 2001 statement, the Director of Compensation 
and Pension Service indicated that the Defense Threat 
Reduction Agency (DTRA) provided a dose estimate for the 
veteran.  The Director noted that the DTRA advised that they 
had considered the veteran's statements concerning his 
activities while participating in the test and concerning his 
exposure to residual radiation from the cloud samples 
transported on the aircraft and his exposure to secondary 
contamination to the aircraft when he slept on the flight 
deck.  The Director indicated that the external dose of 0.1 
rem provided by the DTRA considered all avenues of radiation 
exposure.  The Director stated that this assessment met the 
requirements of the November 1998 Board remand that complete 
information about the veteran's exposure as part of his work 
transporting radioactive materials by plane be developed.  
The Director stated that the Chief Public Health and 
Environmental Hazards Officer considered the dose assessment 
provided by the DTRA in the November 1999 medical opinion and 
determined that it was unlikely that the veteran's melanoma 
could be attributed to exposure to ionizing radiation.  The 
Director stated that in the Compensation and Pension 
Service's December 1999 opinion, it was held that there was 
no reasonable possibility that the melanoma was the result of 
radiation exposure in service.   

Analysis

I.  Initial Matters: Duty to Assist

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the appellant 
of the necessary information and evidence regarding her claim 
on appeal.  In an April 1991 statement of the case and in 
supplemental statements of the case dated in November 1997, 
May 2000, and October 2001, the RO notified the appellant of 
the pertinent law and regulations and advised the appellant 
of the evidence that was considered in the claim.  

The Board finds that the RO fulfilled its duty to assist the 
appellant in obtaining evidence.  The veteran's service 
medical records and death certificate are associated with the 
claims folder.  Pertinent VA hospital records have been 
obtained and associated with the claims folder.

The RO properly developed the claim (based upon exposure to 
ionizing radiation) pursuant to 38 C.F.R. §§ 3.309(d) and 
3.311.  All available pertinent service personnel records 
have been obtained.  In February 1994, the NPRC informed the 
RO that the veteran's 201 file extract and DD 1141 record of 
exposure to ionizing radiation or any other records 
containing radiation exposure in formation were not located.  
The NPRC indicated that a DA 201 file could not be 
reconstructed.  The Board finds that any other attempts to 
locate the veteran's 201 file and DD 1141 would be futile.  
The RO contacted the Department of Air Force, Occupational 
and Environmental Health Laboratory; NPRC; Department of 
Energy; the Chief of the Dosimetry Branch of the U.S. Army 
Radiation Standards and Dosimetry Laboratory, Department of 
the Army; and the Department of the Army, United States Army 
Aviation and Missile Command.  These agencies found no 
external or internal radiation (bioassay) exposure data for 
the veteran in their registries.  

Review of the record reveals that the RO was able to obtain a 
reconstructed dose assessment from the Nuclear Test Personnel 
Review of the Defense Threat Reduction Agency.  The RO 
forwarded the veteran's records to the Under Secretary for 
Benefits for consideration pursuant to 38 C.F.R. 
§ 3.311(b)(1).  An advisory medical opinion was provided by 
the Under Secretary for Health.  See 38 C.F.R. § 3.311(c)(1).  

The Board finds that the appellant has been given ample 
notice of the kind of evidence which should be submitted in 
support of the claim on appeal and has been accorded the 
opportunity to present evidence and argument in support of 
the claim; and indeed she has done so.  In short, the Board 
has carefully considered the provisions of the VCAA in light 
of the record on appeal, and finds that the development of 
the claim has been consistent with the provisions of the new 
law.  Under these circumstances, a remand of this matter for 
further development would not avail the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The appellant's claim has 
been adjudicated by the RO under the same statutory and 
regulatory criteria which must be applied by the Board.  
Accordingly, the Board does not believe that a remand for re-
adjudication is required under the VCAA or otherwise. 

The Board also finds that the RO complied with the directives 
from the October 1993, April 1997, and November 1998 Board 
remands.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).  The 
RO contacted all of the individuals and agencies listed in 
the remands, obtained a dose assessment for the veteran, and 
referred the case to the Under Secretary for Benefits for 
consideration.  

II.  Service connection for the cause of the veteran's death

The appellant and her representative essentially assert that 
the cause of the veteran's death, metastatic melanoma to the 
whole body, was caused by the veteran's exposure to ionizing 
radiation in service.

The evidence of record shows that the veteran died on October 
[redacted], 1990.  The VA hospital records dated October 15, 1990 
indicate that the cause of death was endstage metastatic 
melanoma to the whole body including the brain.  The death 
certificate indicates that the immediate cause of death was 
endstage metastatic melanoma to the whole body.  An autopsy 
was not performed. 

In accordance with the Court's holding in Combee, supra, the 
Board will first address the potential application of 
presumptive service connection for radiation-exposed veterans 
pursuant to 38 C.F.R. § 3.309(d).  The Board will then 
address the relevance of the "radiogenic diseases" 
provisions of 38 C.F.R. § 3.311.  Lastly, the Board will 
discuss whether service connection has been established by 
way of proof of actual direct causation under 38 C.F.R. § 
3.303(d).  See Combee, 34 F.3d at 1043-1044.

Presumptive service connection based on radiation exposure-
38 C.F.R. § 3.309(d)

Initially, the Board finds that the evidence of record 
establishes that the veteran was a "radiation-exposed 
veteran" as defined by 38 C.F.R. § 3.309(d)(3)(i).  The 
evidence is at least in equipoise as to whether he performed 
"official military duties in connection with... aircraft or 
other equipment used in direct support of the nuclear test."  
See 38 C.F.R. § 3.309(d)(3)(iv)(A).

However, the record shows that the cause of the veteran's 
death was not a "disease specific to radiation-exposed 
veterans."  The medical evidence of record shows that the 
veteran's cause of death was endstage metastatic melanoma to 
the whole body.  Melanoma is not one of the presumptive 
diseases specifically listed under 38 C.F.R. § 3.309(d)(2).  
Although this disease had metastasized to his brain, it was 
not a brain cancer within the meaning of the regulation.  A 
veteran is not entitled to the presumption of service 
connection when a cancer listed as a presumptive disease 
under 38 C.F.R. § 3.309 is shown by the evidence to be a 
metastasis from a cancer which is not so listed.  See 
Darby v. Brown, 10 Vet. App. 243 (1997).

Thus, the Board finds that the claim for service connection 
for the cause of the veteran's death, as evaluated under the 
regulations governing presumptive service connection based on 
radiation exposure, must be denied.

Radiogenic diseases-38 C.F.R. § 3.311

As noted above, the provisions of 38 C.F.R. § 3.311 provide 
for development of claims based on a contention of radiation 
exposure during active service and post-service development 
of a radiogenic disease.  The provisions do not give rise to 
a presumption of service connection, but rather establish a 
procedure for handling claims brought by radiation exposed 
veterans or their survivors.  See Ramey v. Brown, 120 F.3d 
1239, 1244 (Fed. Cir. 1997).  Specifically, 38 C.F.R. 
§ 3.311(a) states that in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure, a dose assessment will be made.  
38 C.F.R. § 3.311(b)(1) further states that if it is 
ultimately determined that the veteran was exposed to 
ionizing radiation, that the veteran subsequently developed a 
radiogenic disease, and that such disease became manifest 
within the period specified in 38 C.F.R. § 3.311(b)(5)(iv), 
the claim will be referred to the VA Under Secretary for 
Benefits.  As discussed above, the RO properly developed the 
claim in accordance with 38 C.F.R. § 3.311.  

In this case, the appellant is seeking service connection for 
the cause of the veteran's death.  The medical evidence shows 
that metastatic melanoma caused the veteran's death.  Skin 
cancer and any other cancer are among the radiogenic diseases 
specified in 38 C.F.R. § 3.311(b)(2).  The medical evidence 
shows that the melanoma became manifest more than 5 years 
after exposure.  The veteran was exposed to the radiation in 
June and July 1957.  Melanoma was first diagnosed in November 
1983.  

A dose assessment regarding the veteran's exposure to 
radiation in service was obtained.  In an October 1999 
letter, the Nuclear Test Personnel Review of the Defense 
Threat Reduction Agency indicated it made a dose 
reconstruction for the veteran based upon the information 
provided because no documentation was available.  The Nuclear 
Test Personnel Review determined that the veteran's skin dose 
and external gamma dose were 0.1 rem.    

After careful review of the evidence of record, the Board 
finds that the melanoma did not result from exposure to 
ionizing radiation in service.  In the November 1999 medical 
opinion, the Chief Public Health and Environmental Hazards 
Officer concluded that it was "unlikely" that the veteran's 
malignant melanoma could be attributed to the ionizing 
radiation in service, and cited to the scientific and medical 
research which supported this conclusion.   

The Board finds this medical opinion to be credible, 
probative, and persuasive.  It is the Board's responsibility 
to assess the credibility and the probative value of 
proffered evidence of record in its whole.  See, e.g. Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 
5 Vet. App. 155, 161 (1993). 

The Chief Public Health and Environmental Hazards Officer is 
an expert; she has special knowledge in the field of medical 
effects of ionizing radiation and is competent to render a 
medical opinion as to whether the veteran's melanoma was due 
to the exposure to 0.1 rem of radiation in service.  The 
Board also points out that the Chief Public Health and 
Environmental Hazards Officer analyzed recent scientific 
studies regarding the medical effects of ionizing radiation 
exposure and the epidemiology of radiogenic diseases and 
cited to the scientific and medical research that supported 
the medical conclusion.  In evaluating the probative value of 
medical statements, the Board looks at factors such as the 
author's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

The appellant has not submitted any medical evidence to 
support her contention the melanoma was caused by the 
veteran's exposure to 0.1 rem of ionizing radiation in 
service.  There is no medical evidence of record which 
supports the appellant's claim that the melanoma was due to 
the veteran's exposure to 0.1 rem of radiation in service.    

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for the cause of the 
veteran's death under the provisions of 38 C.F.R. § 3.311.   

Service connection for the cause of death on a direct basis

At the time of the veteran's death, service connection was in 
effect for arterio-sclerotic heart disease, rated 30 percent 
disabling; fracture of the left tibial plateau with residuals 
of angulation thickening and post traumatic arthritis of the 
left knee and secondary limitation of motion of the ankle, 
rated 10 percent disabling; post phlebitic syndrome of the 
left lower extremity with stasis dermatitis and edema, rated 
10 percent disabling; fracture of the simple fibula on the 
right with no residuals, rated zero percent disabling; and 
history of hepatitis, rated zero percent disabling.

There is no medical evidence of record which tends to show a 
relationship between the veteran's cause of death and the 
service-connected disabilities.  The medical evidence of 
record does not show that the service-connected disabilities 
were either principal or contributory causes of death.   

The appellant has not submitted any medical evidence to show 
that the veteran's melanoma was incurred in service or was 
related to his period of service.  Service medical records do 
not reflect complaints, treatment or findings of melanoma.  
The May 1965 separation examination report indicates that 
examination of the skin was normal.  

The Board notes that malignant tumors are included among the 
chronic diseases for which presumptive service connection is 
warranted under the provisions of 38 C.F.R. § 3.309(a).  
However, there is no evidence that the malignant melanoma was 
present during the veteran's service or manifested to a 
compensable degree within one year after service, and the 
appellant has never contended such.  The evidence indicates 
that the malignant melanoma was initially diagnosed 
approximately 26 years after service.  Therefore, the Board 
finds that the presumptive provisions of 38 C.F.R. § 3.309(a) 
are not for application.

In conclusion, the Board finds that the weight of the 
evidence is against a finding that a service-connected 
disease or disability was a principal or contributory cause 
of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  Therefore the preponderance of the evidence is 
against the claim for entitlement to service connection for 
the cause of the veteran's death.  The benefit sought on 
appeal is denied


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

